Citation Nr: 1431602	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-47 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a right hand skin disorder, to include as due to herbicide exposure.

3. Entitlement to service connection for heart disorder, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1969.  This included service in the Republic of Vietnam.  He was also awarded the Combat Action Ribbon, the Vietnam Service Medal with device and Vietnam Campaign Medal with device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the RO. 

The issues of service connection for a bilateral hearing loss disability and a heart disorder are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The currently demonstrated dermatitis of the right hand is shown as likely as not to have had its clinical onset during the Veteran's period of active service in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by dermatitis of the right hand is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

To the extent that the action taken hereinbelow is favorable to the Veteran, a fully discussion of VCAA is not required at this time.  

The Board notes that the Veteran received the Combat Action Ribbon for his service in the Republic of Vietnam. As such, the Board finds that the Veteran engaged in combat with the enemy. 

Accordingly, his lay statements must be considered. However, 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected; rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

The Veteran reports developing drying and cracking of the skin of the right hand during service and having this condition since returning from Vietnam.  He reports being treated by a private doctor shortly after service and receiving current treatment at VA for blistering and itching.  

The service treatment records show that the Veteran was treated for rabies in September and October 1968 after being bitten by a rat.  In February 1969, in the Republic of Vietnam, he was rendered medical attention for a rash on the buttocks.  The diagnosis was that of pyroderma with ring worm.   

The VA treatment records show that he was treated in March 2009 for chronic dryness and cracking of the skin of the right palm.  In March 2010, dermatitis was identified on a list of problems.  

A private medical record dated in March 2004 noted that the Veteran had a medical history of hand eczema.  

While the service treatment records do not show any dermatological condition of the right hand,  they do serve to confirm that the Veteran was treated for other manifestations that were consistent with service under combat conditions in the Republic of Vietnam.  

As the Veteran has presented credible lay assertions that he has experienced recurrent right hand skin manifestations since his combat service, the Board finds the evidence to be in relative equipoise in showing that the currently identified dermatitis as likely as not is due to a chronic disease process began in service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for dermatitis of the right hand is warranted.  

   
ORDER

Service connection for dermatitis of the right hand is granted.  


REMAND

In this case, the Veteran also asserts that his bilateral hearing loss disability and heart disorder are due to disease or injury sustained in his combat service in the Republic of Vietnam. He reported having in-service noise exposure from grenade explosions and canon fire as well as weapon and machine gun fire. He states that, during service, he was told that he had an irregular heartbeat that was the initial manifestation of his current heart disorder.

Subsequent to service, the Veteran has received treatment for bilateral hearing loss and a heart disorder (diagnosed as Wolfe-Parkinson-White syndrome).

As the Veteran served in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed during to certain herbicide agents, including Agent Orange. 38 C.F.R. § 3.307. 

Wolfe-Parkinson-White syndrome are not on the list of diseases presumed service connected in Veterans exposed to Agent Orange. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2013). However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).
  
To date, the Veteran has not been afforded a VA examination that addresses the likely etiology of any of the claimed hearing loss and heart disorder. 

Under the circumstances, the Board finds such examinations are warranted as to these Veteran's claims of service connection. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).   

Any outstanding treatment records also should be obtained for review.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records referable to the claimed bilateral hearing loss and heart disorder and associate them with the record.  

The Veteran also should be notified that may submit medical evidence or treatment records in support of his claims

2. The AOJ then should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed bilateral hearing loss. The claims file should be made available to the examiner for review prior to examination. 
Complete audiological testing must be performed, and the clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any current bilateral hearing loss disability had its clinical onset during service or otherwise was due to the exposure to harmful noise levels during his combat service in the Republic of Vietnam or another event of incident of his service.   

The examination report must include complete rationale for all opinions and conclusions reached.  

3. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed heart disorder, to include any ischemic heart disease or Wolfe-Parkinson-White Syndrome. 

The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current heart disability, to include ischemic heart disease or Wolfe-Parkinson-White Syndrome, had its clinical onset during the Veteran's period of service or otherwise was due to an event or incident of that service, including his presumed exposure to herbicides during his active duty in the Republic of Vietnam.  

The examination report must include complete rationale for all opinions and conclusions reached.

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


